Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I in the reply filed on 06/14/2021 is acknowledged.

Claim Objections

Claims objected to because of the following informalities:  claims 4 and 5 use the symbols FA and MA which do not correspond to an element without any definition provided in the claims the symbols should be defined as formamidinium and methylammonium as is consistent with the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 as rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “The method of claim 22” however there is no claim 22 present for purposes of examination the claim will be interpreted to mean --The method of claim 13—as it appears to contain the antecedent basis for the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et. Al. (US 20170358759 A1 hereinafter Lee).

Regarding claim 1, Lee teaches in Fig. 8 with associated text a method comprising: 

from the first liquid film, forming a first intermediate solid perovskite layer on the substrate (spin coating to evaporate the solvent); and 
repeating at least once, both the applying and the forming, resulting in the creation of at least one additional intermediate solid perovskite layer (step is performed repeatedly (paragraph [0124]); and 
treating a last intermediate solid perovskite layer, resulting from the at least one additional applying and the at least one additional forming, to create a final solid perovskite layer (crosslinking paragraph [0122]).  

Regarding claim 3, Lee teaches a precursor for a perovskite defined by ABX3, A is a first cation, B is a second cation, and X is an anion (paragraphs [0007]-[0008]).  

Regarding claim 6, Lee teaches the first perovskite precursor solution comprises a polar solvent (paragraph [0056]).  

Regarding claim 7, Lee teaches the polar solvent comprises at least one of dimethyl formamide (DMF)/dimethyl sulfoxide (DMSO), NN-dimethylformamide, y-butyrolactone, dimethylacetamide, acrylonitrile, tetrahydrofuran, N-methyl-2-pyrrolidone, 1,3- dimethylimidazolidin-2-one, or 1,3-dimethyl-3,4,5,6-tetrahydropyrimidin-2(1H)-one (paragraph [0060]).  

Regarding claim 8, Lee teaches the first perovskite precursor solution comprises a quantum dot (nanocrystals paragraph [0056]).  

Regarding claim 9, Lee teaches the first perovskite precursor solution used during the first applying and the first forming comprises a first precursor.

Regarding claim 11, Lee teaches each applying is performed by at least one of a liquid phase processing method, a vapor phase processing method, or a gas phase processing method (paragraph [0121]).  

Regarding claim 12, Lee teaches the final solid perovskite layer comprises at least one of a physical property or a performance metric that is measurably better than the corresponding physical property or a performance metric of the first intermediate solid perovskite layer (paragraph [0122]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et. Al. (US 20170084400 A1 hereinafter Cheng) and further in view of Lee.

	Regarding claim 1, Cheng teaches in Fig. 3 with associated text a method comprising: 
applying a first perovskite precursor solution to a substrate to form a first liquid film of the first perovskite precursor solution on the substrate (paragraph [0069]); 

treating the intermediate solid perovskite layer, resulting from the applying and the forming, to create a final solid perovskite layer (annealing paragraph [0069]).
	Cheng does not specify repeating at least once, both the applying and the forming, resulting in the creation of at least one additional intermediate solid perovskite layer and treating a last intermediate solid perovskite layer, resulting from the at least one additional applying and the at least one additional forming.
	Lee teaches discloses in Fig. 3 with associated text a method similar to that of Cheng comprising forming a final solid perovskite layer (201a) similar to that of Cheng and further discloses repeating at least once the forming a final solid perovskite layer (any of layers 202a-20Na) (paragraph [0078]) so that by repeating the forming of the final solid perovskite layer of Cheng, as taught by Lee, the method of Cheng would comprise repeating at least once, both the applying and the forming, resulting in the creation of at least one additional intermediate solid perovskite layer and treating a last intermediate solid perovskite layer, resulting from the at least one additional applying and the at least one additional forming.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the forming of the final solid perovskite layer of Cheng as taught by Lee because according to Lee such a repeating may be performed several times to adjust a thickness of the light emitting layer (paragraph [0078]) so that such a method would be useful to carefully control the thickness of the layer in the method of Lee.
	
Regarding claim 2, Cheng in view of Lee teaches the method of claim 1.
Cheng does not specify the repeating is performed between 1 and 10 times however Lee discloses the repeating is formed several times and that the number of times adjust a thickness of the light emitting layer.  
Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to perform the repeating between 1 and 10 times with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 3, Cheng teaches the first perovskite precursor solution comprises a precursor for a perovskite defined by ABX3, A is a first cation, B is a second cation, and X is an anion (A is CH.sub.3NH.sub.3 B is Pb and X is I paragraph [0031]).  

Regarding claim 4, Cheng teaches the first precursor solution comprises at least one of CsPbI3, FAPbI3, MAPbBr3, PbI2, or PbBr2 (CH.sub.3NH.sub.3PbBr.sub.xI.sub.3-x MA is (CH.sub.3NH.sub.3), B is Pb X is Br paragraph [0063])

Regarding claim 5, Cheng teaches the final solid perovskite layer comprises Cs1-x-yFAxMAyPbI3-zBrz, 0< x <1, 0<y<1, and 0<z<3 (CH.sub.3NH.sub.3PbI.sub.3 paragraph [0069] corresponds to x = 0, y = 1, z = 0).  

Regarding claim 6, Cheng teaches the first perovskite precursor solution comprises a polar solvent (DMF paragraph [0069]).  

Regarding claim 7, Cheng teaches the polar solvent comprises at least one of dimethyl formamide (DMF) (paragraph [0069]) /dimethyl sulfoxide (DMSO), NN-dimethylformamide, y-butyrolactone, dimethylacetamide, acrylonitrile, tetrahydrofuran, N-methyl-2-pyrrolidone, 1,3- dimethylimidazolidin-2-one, or 1,3-dimethyl-3,4,5,6-tetrahydropyrimidin-2(1H)-one.  

Regarding claim 9, Cheng teaches the first perovskite precursor solution used during the first applying and the first forming comprises a first precursor (dissolved CH.sub.3NH.sub.3PbI.sub.3 paragraph [0069]). 


Regarding claim 11, Cheng teaches each applying is performed by at least one of a liquid phase processing method (paragraph [0069]), a vapor phase processing method, or a gas phase processing method.  

Regarding claim 12, Cheng teaches the final solid perovskite layer comprises at least one of a physical property or a performance metric that is measurably better than the corresponding physical property or a performance metric of the first intermediate solid perovskite layer.  

Regarding claim 13, Cheng teaches the forming is performed by contacting the first liquid film with a liquid (applying chlorobenzene paragraph [0069]).  

Regarding claim 14, Cheng teaches the liquid comprises chlorobenzene (paragraph [0069]).  

Regarding claim 15, Cheng teaches the treating comprises annealing the intermediate solid perovskite layer (paragraph [0069]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lee as applied to claim 9 and further in view of Pathak et. Al. (US 20190348577 A1 hereinafter Pathak).

	Regarding claim 10, Cheng in view of Lee teaches the method of claim 9.
	Cheng does not specify a second perovskite precursor solution used during a second applying and a second forming comprises a second precursor that is different from the first precursor however Cheng does teach forming different perovskite material using different precursors (different anions and cations paragraph [0031]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a second perovskite layer of a different perovskite material than a perovskite material of a first perovskite layer as taught by Pathak by the method taught by Cheng because according to Pathak by using two or more crystalline compounds have different maximum photoluminescent emission wavelengths a broad emission spectrum may be obtained (paragraph [0149]) so that by using such a structure a broad emission spectrum may be obtained in the method of Cheng in view of Lee.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J GRAY/Examiner, Art Unit 2897